DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 26-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US PGPub 2018/0076202, hereinafter referred to as “Basker”) in view of Peters et al. (US PGPub 2007/0161225, hereinafter referred to as “Peters”).
Basker discloses the semiconductor device as substantially as claimed.  See figures 1-10 and corresponding text, where Basker shows, in claim 26, an integrated circuit (IC) comprising: 
a body (103) of semiconductor material including at least 75% germanium by atomic percentage, the body having an uppermost surface and a bottommost surface (figure 10; [0028], [0044]); 
a gate structure (115) on the body (103), the gate structure including a gate dielectric and a gate electrode (figure 10; [0044]); 
a source region and a drain region both adjacent to the body such that the body is between the source and drain regions, at least one of the source region and the drain region including n-type impurity (figure 10; [0044]); and 
a shallow trench isolation (STI) region (111) adjacent the at least one of the source region and the drain region, wherein the STI region has an uppermost surface below the uppermost surface of the body, and wherein the STI region has a bottommost surface below the bottommost surface of the body (figure 10; [0038-0040] [0044]).  

Basker fails to show, in claim 26, the STI region including the n-type impurity.

Peters shows, in claim 26, a similar semiconductor device that includes an N-type impurity within a isolation trench region (figures 2f-2H; [0040]). In addition, Peters, provides the advantages of introducing additional dopant regions for the purposes of increasing junction depth at the areas of the contact region, thereby reducing leakage currents or short circuits between the source and drain ([0014]).  Also, Peter provides the advantages of improving misalignment between the isolation and contact regions ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute the STI region including the n-type impurity, in the device of Basker, according to the teachings of Peters, with the motivation of reducing leakage currents or short circuits between the source and drain and improving misalignment between the isolation and contact regions

Basker in view of Peter shows, in claim 27, wherein the n-type impurity is phosphorous (figures 2f-2H; [0040]).  
Basker in view of Peter shows, in claim 28, wherein the n-type impurity is arsenic (figures 2f-2H; [0040]).  
Basker in view of Peter shows, in claim 29, wherein the concentration of the n- type impurity in the STI region is in the range of I to 10 atomic % (figures 2f-2H; [0040]).  
Basker in view of Peter shows, in claim 30, further comprising an extension of the STI region, the extension of the STI region adjacent a region of the body beneath the gate structure, the extension of the STI region not including the n-type impurity (figure 10; [0044]).  
Basker in view of Peter shows, in claim 31, wherein the thickness of the STI region is in the range of 10 nanometers to 100 nanometers, the thickness being the distance between the at least one of the source region and the drain region, and a second STI region, the second STI region associated with an adjacent second body of semiconductor material (figure 10; [0034]).  
Basker in view of Peter shows, in claim 32, wherein the body further includes at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen (figure 10; [0030]).  
Basker in view of Peter shows, in claim 33, wherein the body further includes up to 2% tin by atomic percentage ([0020]).  
Basker in view of Peter shows, in claim 34, wherein the germanium concentration of the body is 98 atomic percent or more ([0028]).  
Basker in view of Peter shows, in claim 35, wherein in addition to the n-type impurity, the source region and drain region are compositionally distinct from the body, the source region and drain region including at least one of silicon and germanium (.  
Basker in view of Peter shows, in claim 36, wherein in addition to the n-type impurity, the source region and drain region are compositionally different from the body, the source region and drain region further including at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen (figure 10; [0044]).  
Basker in view of Peter shows, in claim 37, wherein the source region and drain region further include up to 2% tin by atomic percentage (figure 10; [0044]).  
Basker in view of Peter shows, in claim 38, wherein the n-type impurity included in the STI region adjacent the at least one of the source region and the drain region, includes a chemical composition that provides diffusion resistance properties (figures 2f-2H; [0040]).  
Basker in view of Peter shows, in claim 39, wherein the body is on a fin stub, and the STI region is on opposing sidewalls of the fin stub as well as opposing sidewalls of the body (figure 10; [0044]).  
Basker in view of Peter shows, in claim 40, wherein the at least one of the source region and the drain region is on the fin stub, the STI region is on opposing sidewalls of the fin stub as well as opposing sidewalls of the at least one of the source region and the drain region, and the fin stub is part of an underlying substrate of semiconductor material (figure 10; [0044]).  
Basker in view of Peter shows, in claim 41, wherein the substrate is silicon and the body includes at least one of germanium, gallium, arsenic, indium, antimony, and nitrogen (figure 10, [0020]).  

Basker shows, in claim 42, an integrated circuit (IC) comprising: 
a fin or nanowire including at least 75% germanium by atomic percentage, the fin or nanowire having an uppermost surface and a bottommost surface (figure 10; [0028], [0044]); 
a gate structure on the fin or nanowire, the gate structure including a gate dielectric and a gate electrode (figure 10; [0044]); 
a source region and a drain region both adjacent to the fin or nanowire such that the fin or nanowire is between the source and drain regions, at least one of the source region and the drain region including n-type impurity (figure 10; [0044]); and 
an isolation structure adjacent the at least one of the source region and the drain region, 5App. No. 16/641,030Examiner: Issac, Stanetta D.Docket No. P120273PCT-USArt Unit: 2898wherein the isolation structure has an uppermost surface below the uppermost surface of the fin or nanowire, and wherein the STI region has a bottommost surface below the bottommost surface of the fin or nanowire (figure 10; [0044]).  

Baker fails to show, in claim 42, the isolation structure including insulation material and the n-type impurity.

Peters shows, in claim 42, a similar semiconductor device that includes an N-type impurity within a isolation trench region (figures 2f-2H; [0040]). In addition, Peters, provides the advantages of introducing additional dopant regions for the purposes of increasing junction depth at the areas of the contact region, thereby reducing leakage currents or short circuits between the source and drain ([0014]).  Also, Peter provides the advantages of improving misalignment between the isolation and contact regions ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute t the isolation structure including insulation material and the n-type impurity, in the device of Basker, according to the teachings of Peters, with the motivation of reducing leakage currents or short circuits between the source and drain and improving misalignment between the isolation and contact regions



Basker in view of Peter shows, in claim 43, further comprising additional insulation material on an upper portion of the least one of the source region and the drain region.  

Basker shows, in claim 44, an integrated circuit (IC) comprising: 
a body (103) of semiconductor material including at least 75% germanium by atomic percentage, the body having an uppermost surface and a bottommost surface (figure 10; [0028], [0044]); 
a gate structure (115) on the body, the gate structure including a gate dielectric and a gate electrode; 
a source region and a drain region both adjacent to the body such that the body is between the source and drain regions, at least one of the source region and the drain region including n-type impurity (figure 10; [0044]); 
a shallow trench isolation (STI) region (111) adjacent the at least one of the source region and the drain region, wherein the STI region has an uppermost surface below the uppermost surface of the body, and 6 App. No. 16/641,030Examiner: Issac, Stanetta D. Docket No. P120273PCT-USArt Unit: 2898wherein the STI region has a bottommost surface below the bottommost surface of the body (figure 10; [0044]); and 
interlayer dielectric (ILD) material on an upper portion of the least one of the source region and the drain region (figure 10; [0044-0047]).  

However, Baker fails to show, in claim 42, the STI region including the n-type impurity.
Peters shows, in claim 44, a similar semiconductor device that includes an N-type impurity within a isolation trench region (figures 2f-2H; [0040]). In addition, Peters, provides the advantages of introducing additional dopant regions for the purposes of increasing junction depth at the areas of the contact region, thereby reducing leakage currents or short circuits between the source and drain ([0014]).  Also, Peter provides the advantages of improving misalignment between the isolation and contact regions ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute the STI region including the n-type impurity, in the device of Basker, according to the teachings of Peters, with the motivation of reducing leakage currents or short circuits between the source and drain and improving misalignment between the isolation and contact regions


Basker in view of Peter shows, in claim 45, further comprising a first contact structure in the ILD material and on the source region, and a second contact structure in the ILD material and on the drain region.  

Basker shows, in claim 46, an integrated circuit (IC) comprising:
a body (103) of semiconductor material including at least 75% germanium by atomic percentage, the body having an uppermost surface (figure 10; [0044]); 
a gate structure (115) on the body, the gate structure including a gate dielectric and a gate electrode (figure 10; [0044]); 
a source region and a drain region both adjacent to the body such that the body is between the source and drain regions, at least one of the source region and the drain region including n-type impurity (figure 10; [0044]); 
a shallow trench isolation (STI) region (111) adjacent the at least one of the source region and the drain region, wherein the STI region has an uppermost surface below the uppermost surface of the body (figure 10; [0044]); and
7 App. No. 16/641,030Examiner: Issac, Stanetta D.Docket No. P120273PCT-USArt Unit: 2898an extension of the STI region, the extension of the STI region adjacent a region of the body beneath the gate structure, the extension of the STI region not including the n-type impurity (figure 10; [0044]).

However, Baker fails to show, in claim 46, the STI region including the n-type impurity.
Peters shows, in claim 46, a similar semiconductor device that includes an N-type impurity within a isolation trench region (figures 2f-2H; [0040]). In addition, Peters, provides the advantages of introducing additional dopant regions for the purposes of increasing junction depth at the areas of the contact region, thereby reducing leakage currents or short circuits between the source and drain ([0014]).  Also, Peter provides the advantages of improving misalignment between the isolation and contact regions ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute the STI region including the n-type impurity, in the device of Basker, according to the teachings of Peters, with the motivation of reducing leakage currents or short circuits between the source and drain and improving misalignment between the isolation and contact regions

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 16, 2022